Citation Nr: 0025213	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1968 to January 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The VA audiometric testing shows that the veteran has 
level III hearing acuity in the right ear, and level II 
hearing acuity on the left.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the veteran's service-connected bilateral defective hearing 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.85, 4.87 including 
Diagnostic Code 6100 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
rating for his service-connected bilateral hearing loss.  
Historically, the RO granted service connection for a 
bilateral hearing loss and assigned a non-compensable rating 
in July 1970.  

In June 1998, the veteran indicated that his service-
connected hearing loss had worsened in severity.  

The veteran was afforded a VA audiological examination in 
that regard in August 1998.  

On the authorized audiological evaluation in August 1998, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
       
15
35
60
60
LEFT
10
30
75
75

The average of the pure tone thresholds, in decibels, was 43 
in the right ear and 48 in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 96 percent in the left ear.  Based on the 
results, the examiner noted mild to moderately severe 
sensorineural hearing loss from 2000 through 8000 Hz in the 
right ear and a mild to severe sensorineural loss from 1500 
through 8000 Hz in the left ear.  

In August 1998, statements were submitted indicating that the 
veteran's hearing loss had deteriorated at work.  

The veteran submitted a private audiological evaluation 
conducted in July 1998.  Pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
       
15
40
70
75
LEFT
20
35
80
80

The average of the pure tone thresholds, in decibels, was 50 
in the right ear and 54 in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  

Based on the results, the examiner noted mild loss at 2000 Hz 
with a severe to moderate loss at 3000 Hz and above in the 
right ear; and a mild loss at 1500, 2000 Hz with a severe 
loss at 3000 Hz and above in the left ear.  

On a September 1998 VA audiological evaluation pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
       
15
35
60
60
LEFT
10
30
75
75

The average of the pure tone thresholds, in decibels, was 43 
in the right ear and 48 in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 96 percent in the left ear.  

Based on the results, the VA examiner noted mild to 
moderately severe hearing loss from 2000 Hz through 8000 Hz 
in the right ear; and a mild to severe hearing loss from 1500 
to 8000 Hz in the left ear.  

On a November 1998 Workers' Compensation Board audiological 
examination, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
       
15
40
70
NR
LEFT
20
35
80
NR

The veteran was afforded another VA audiological examination 
in February 1999.  At that time, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
       
15
40
65
65
LEFT
15
40
75
80

The average of the pure tone thresholds, in decibels, was 47 
in the right ear and 53 in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 84 percent in the left ear.  

Based on the results, the VA examiner noted mild sloping to 
moderately severe sensorineural hearing loss from 2000 Hz 
through 8000 Hz in the right ear; and a mild sloping to 
severe sensorineural hearing loss from 1500 to 8000 Hz in the 
left ear.  

The veteran's claims as to these issues are well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented plausible claims.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the veteran's hearing loss.  

The VA has changed the regulations pertaining to the 
evaluation of hearing loss during the course of the veteran's 
appeal.  These changes became effective on June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

The RO has not had the opportunity to evaluate the veteran's 
claim under the new regulations.  However, in this case, the 
Board believes that a remand to afford the RO an opportunity 
to review the veteran's claim is not necessary.  The 
pertinent regulations do not contain any substantive changes 
that affect this particular case, but generally add certain 
provisions that were already the practice of the VA. 38 
C.F.R. § 4.85 (1999).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.  The veteran has already 
been afforded the hearing tests required by the new 
regulations, and these were used by the RO in the evaluation 
of his claim.  Therefore, the Board is able to evaluate this 
claim under the new regulations without prejudice to the 
veteran, and will proceed with consideration of the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as demonstrated by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry test in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected hearing loss, the revised rating schedule 
establishes 11 auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (in 
effect prior to June 10, 1999).  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi¸ 3 Vet. App. 345 
(1992).  As noted hereinabove, based on the results of the 
most recent authorized audiological evaluation, the Board 
notes that 38 C.F.R. § 4.87, Table VI (1999) provides for a 
level III for the veteran's right ear with an average 
puretone decibel loss of 47 decibels and a speech recognition 
ability of 80 percent and for a level II for his left ear 
with average puretone decibel loss of 53 decibels at a speech 
recognition ability of 84 percent.  Application of Table VII 
provides for the assignment of a noncompensable evaluation 
based on the current findings.  Considering these findings, a 
higher evaluation is not warranted.  38 C.F.R. Part 4, § 
4.85, 4.87, 4.87a, Diagnostic Code 6100 (1999).  

In order to warrant a compensable rating for bilateral 
hearing loss, authorized audiological evaluation results as 
applied to Table VII of the regulations would have to show at 
least level IV hearing in the worse ear and at least Level 
III hearing in the better ear.  

Under the regulations in effect on June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  The evaluation of this disability under this method 
does not provide a basis to increase the veteran's disability 
compensation, as the schedular criteria are the same.  

The Board recognizes that the veteran is contending that his 
service-connected hearing loss has increased in severity in 
recent years.  However, the bilateral hearing disability is 
not shown to have worsened to a level which would warrant the 
assignment of a compensable rating under the regulations.  



ORDER

An increased (compensable) rating for the service-connected 
bilateral hearing loss is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

